13-4445
Zheng v. Lynch
                                                                                           BIA
                                                                                 Christensen, IJ
                                                                                 A200 695 657
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 27th day of August, two thousand fifteen.

PRESENT:
           PIERRD N. LEVAL,
           ROBERT D. SACK,
           REENA RAGGI,
                 Circuit Judges.
_____________________________________

XUEYUN ZHENG,
         Petitioner,

                 v.                                                   13-4445
                                                                      NAC

LORETTA E. LYNCH, UNITED STATES
ATTORNEY GENERAL,*
           Respondent.
_____________________________________

FOR PETITIONER:                           Cora J. Chang, Esq., New York, New York.

FOR RESPONDENT:                           Stuart F. Delery, Assistant Attorney General;
                                          Edward J. Duffy, Senior Litigation Counsel;

* Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney general Loretta E.
Lynch is automatically substituted for former Attorney general Eric H. Holder, Jr., as
Respondent.
                                          John M. McAdams, Jr., Trial Attorney, Office of
                                          Immigration     Litigation,   United     States
                                          Department of Justice, Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

DECREED that the petition for review is DENIED.

       Petitioner Xueyun Zheng, a native and citizen of the People’s Republic of China,

seeks review of an October 29, 2013 decision of the BIA affirming an April 4, 2012

decision of an Immigration Judge (“IJ”) denying Zheng’s application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”). In re

Xueyun Zheng, No. A200 695 657 (B.I.A. Oct. 29, 2013), aff’g No. A200 695 657 (Immig.

Ct. N.Y.C. Apr. 4, 2012). We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

       Under the circumstances of this case, we have reviewed the IJ’s decision, including

the portions not explicitly discussed by the BIA. See Yun-Zui Guan v. Gonzales, 432
F.3d 391, 394 (2d Cir. 2005). The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

       For asylum applications such as Zheng’s, which are governed by the REAL ID Act,

the agency may, considering the totality of the circumstances, base a credibility finding on

an asylum applicant’s “demeanor, candor, or responsiveness,” the plausibility of her

account, and inconsistencies in her statements, without regard to whether they go “to the

heart of [her] claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534
F.3d 162, 167 (2d Cir. 2008).
                                             2
       Zheng claimed that she feared persecution in China because of her Christian faith

and that she had been subject to a forced abortion in China. However, during her credible

fear interview, she did not mention the forced abortion. The agency properly determined

that the record of Zheng’s credible fear interview “bears sufficient indicia of reliability to

warrant its consideration by the agency.” Ming Zhang v. Holder, 585 F.3d 715, 725 (2d

Cir. 2009). Moreover, Zheng was asked several questions during the interview which

should have prompted her to mention the alleged forced abortion. Accordingly, her

failure to do so seriously undercut her credibility, and her explanation, that she

misunderstood the questions to be asking about her “direct reason” for leaving China, is not

compelling. See Yun-Zui Guan, 432 F.3d at 398–99, see also Majidi v. Gonzales, 430
F.3d 77, 80–81 (2d Cir. 2005).

       As the agency found, Zheng’s testimony contained many other internal

inconsistencies, for instance regarding the fate of her fellow church members in China after

she narrowly escaped arrest. Her testimony also conflicted with that of her witness

regarding details of their church attendance in the United States. At no point did Zheng

rebut these inconsistencies with explanations that would compel a reasonable fact-finder to

credit her. See 8 U.S.C. § 1252(b)(4)(B); Majidi v. Gonzalez, 430 F.3d at 80–81.

       Zheng’s argument that the agency erred in finding that her documentary evidence

failed to rehabilitate her incredible testimony is also meritless. In light of the adverse

credibility determination, the agency was not required to identify pieces of evidence that

should have been provided, nor was it required to find that authors of unsworn documents

could have been made available for cross-examination. See Xiao Ji Chen v. U.S. Dep’t of
                                           3
Justice, 471 F.3d 315, 341 (2d Cir. 2006).         The agency reasonably found that the

corroborating evidence Zheng did submit did not rehabilitate the testimony the agency had

found to be incredible. See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

       Accordingly, considering the totality of the circumstances, substantial evidence

supports the IJ’s adverse credibility determination. See Xiu Xia Lin v. Mukasey, 534 F.3d

at 167. Further, because the only evidence of a threat to Zheng’s life or freedom depended

upon her credibility, the adverse credibility determination in this case necessarily precludes

success on her claims for asylum, withholding of removal, and CAT relief. See Paul v.

Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

       For the foregoing reasons, the petition for review is DENIED. As we have

completed our review, any stay of removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in this petition is

DISMISSED as moot. Any pending request for oral argument in this petition is DENIED

in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit

Local Rule 34.1(b).

                                           FOR THE COURT:
                                           Catherine O=Hagan Wolfe, Clerk of Court




                                              4